        Case 3:15-cv-00675-JBA Document 1890 Filed 04/12/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT
___________________________________________
                                                 )
UNITED STATES SECURITIES                         )
AND EXCHANGE COMMISSION,                         )
                                                 )
                      Plaintiff,                 )
                                                 )
        v.                                       )   Civil Action No. 3:15cv675 (JBA)
                                                 )
IFTIKAR AHMED,                                   )
                                                 )
                      Defendant, and             )
                                                 )
IFTIKAR ALI AHMED SOLE PROP;                     )
I-CUBED DOMAINS, LLC; SHALINI AHMED;             )
SHALINI AHMED 2014 GRANTOR RETAINED )
ANNUNITY TRUST; DIYA HOLDINGS LLC;               )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor         )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; I.I. 2, a minor )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; and I.I. 3, a    )
minor child, by and through his next friends     )
IFTIKAR and SHALINI AHMED, his parents,          )
                                                 )
                      Relief Defendants.         )
___________________________________________ )

   PLAINTIFF UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S
    CONSOLIDATED RESPONSE IN OPPOSITION TO RELIEF DEFENDANTS’
         MOTION FOR FUNDS AND RESPONSE TO MOTION TO SEAL

       Plaintiff United States Securities and Exchange Commission (“SEC”) files this

consolidated opposition to Relief Defendants’ (1) motion [Doc. # 1817 (“Motion for Funds”)]

seeking a release of funds to pay private school tuition, and (2) motion [Doc. # 1816 (“Motion to

Seal”)] seeking to seal the Motion for Funds. Given the Court’s earlier denial of Relief

Defendants’ request to unfreeze money for tuition for the upcoming school year, and given the

recent remand of the appeals back to this Court, the Motion for Funds should denied without
        Case 3:15-cv-00675-JBA Document 1890 Filed 04/12/21 Page 2 of 5




prejudice to renew either after this Court determines Defendant’s “disgorgement obligation

consistent with § 6501 of the National Defense Authorization Act, and, if appropriate, entry of an

amended judgment,” Doc. # 1810, or when the tuition is due. Additionally, on the current record,

the Court should decline to seal the dates that particular tuition amounts are due, which is

relevant to the SEC’s instant opposition and does not appear to implicate any privacy interests.

       On May 27, 2020, Relief Defendants moved [Doc. # 1559] for the release of funds to pay

tuition for Mr. and Mrs. Ahmed’s three minor children for both the 2020-2021 school year, as

well as for the 2021-2022 school year.

       On July 10, 2020, the Court partially granted [Doc. # 1597] that request and ordered the

release of funds for the 2020-2021 school year, but did not release funds for the 2021-2022

school year. Id. at 5-6 n.1 (“The Court expects that…the liquidation of assets will soon

proceed such that the judgment will be fully secured and residual assets, if any, will be

unfrozen. Thus, the Court expects that no similar request will be necessary for tuition payments

for any future school years”). Moreover, in agreeing to release money for tuition expenses for a

single school year, the Court specifically noted Relief Defendants’ claim that “there [we]re assets

frozen in excess of the judgment amount.” Id. at 2.

       On March 11, 2021, the Second Circuit granted the SEC’s motion for limited remand and

remanded the appeals to this Court for determination of Appellant’s disgorgement obligation

consistent with §6501 of the National Defense Authorization Act. Given the Court already found

that “Defendant diverted into his and his wife's bank accounts…approximately $67 million” but

only ordered disgorgement of “$43,920,639.00” because of the then 5-year statute of

limitations, Doc. # 955 at 11, the SEC will be seeking an amendment judgment that, it believes,

will exceed the value of the corpus of frozen assets.


                                                 2
        Case 3:15-cv-00675-JBA Document 1890 Filed 04/12/21 Page 3 of 5




       The next day, March 12, 2021, Relief Defendants contacted the SEC and asked for its

position on their anticipated request for the release of money for tuition expenses,

acknowledging the tuition was not yet due. The SEC responded in part:

           We recognize this request is more compelling than many of the prior
           requests for funds in this case. However, given the [remand], and given
           that the Court released funds last year in the month of July which appeared
           acceptable to the school, we object to the request at this time. We ask that
           you to await the Court’s ruling on the Mr. Ahmed’s disgorgement
           obligation, or at a minimum wait until June, before making this request.

           If Mr. Ahmed’s disgorgement obligation has not been determined by June,
           the SEC will either agree to your request or will file any opposition within
           three business days of your motion so your motion can be fully briefed
           well before July.

3/17/21 Email (emphasis in original). Five days later, Relief Defendants filed the Motion for

Funds and, per the Motion to Seal, redacted those portions reflecting when particular tuition

amounts are due.

       The Court should decline the Motion for Funds without prejudice to renew after either

this Court determines Defendant’s disgorgement obligation or the tuition payments become due.

As an initial matter, because tuition is not currently due, and because Relief Defendants have not

provided any evidence that any amount is actually due and owing or needed to secure admission,

there is no need for the release of funds at the present time. Indeed, given the Court released

money for tuition in July of last year without issue, and given Relief Defendants notified the

SEC about the instant request one day after the Second Circuit remanded the appeals back to this

Court, the timing of the Motion suggests Relief Defendants are simply seeking to access frozen

money prior to the SEC’s forthcoming request to amend the judgment and the Court determining

Defendant’s disgorgement obligation. But this is not a valid reason to seek funds, especially

when those funds are not yet needed for their stated purpose.



                                                 3
        Case 3:15-cv-00675-JBA Document 1890 Filed 04/12/21 Page 4 of 5




       Simply put, the Court should decline to entertain Relief Defendants’ request for the

release of funds until either the judgment amount is finalized (and only release funds once the

Court is satisfied there are excess assets available to satisfy the judgment), or the amounts at

issue are actually due, especially given that briefing on Defendant’s disgorgement obligation has

been delayed at Relief Defendants’ request. See Doc. # 1805. Accordingly, the Motion for

Funds should be denied.

       With respect to Relief Defendants’ Motion to Seal, on the current record, the Court

should decline to seal the dates that the tuition payments are actually due. Consistent with the

Court’s earlier Order, the SEC has no objection to sealing information that identifies the minor

children or the schools at issue. See Doc. # 1597 at 9. However, the SEC has not identified –

and Relief Defendants have not provided – any reason to seal the dates that the tuition payments

are due, which is relevant to the Motion for Funds and the SEC’s opposition thereto, and which,

in the SEC’s view, do not implicate any privacy interests.

       DATED: April 12, 2021                          s/ Mark L. Williams
                                                      Nicholas P. Heinke
                                                      Mark L. Williams
                                                      U.S. Securities and Exchange Commission
                                                      1961 Stout Street, Suite 1700
                                                      Denver, CO 80294-1961
                                                      (303) 844-1071 (Heinke)
                                                      (303) 844-1027 (Williams)
                                                      HeinkeN@sec.gov
                                                      WilliamsML@sec.gov
                                                      Attorneys for Plaintiff




                                                  4
        Case 3:15-cv-00675-JBA Document 1890 Filed 04/12/21 Page 5 of 5




                                  CERTIFICATE OF SERVICE

       I certify that on April 12, 2021, a copy of the foregoing document was emailed to

Defendant Iftikar Ahmed at IftyAhmed@icloud.com, and served via ECF upon the following:

Paul E. Knag
Kristen L. Zaehringer
Murtha Cullina, LLP
177 Broad Street, 4th Floor
Stamford, CT 06901
(Counsel for Relief Defendants)

Christopher H. Blau
Stephen M. Kindseth
Zeisler & Zeisler, P.C.
10 Middle Street, 15th Floor
Bridgeport, CT 06604
(Counsel for Receiver, Jed Horwitt, Esq.)


                                                   s/ Mark L. Williams
                                                   Mark L. Williams




                                               5
